     Case 1:19-cv-00786-NONE-BAM Document 27 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
      JOSEPH MAR, individually, and on                 No. 1:19-cv-00786-NONE-BAM
11    behalf of other members of the general
      public similarly situated;                       ORDER ADOPTING FINDINGS AND
12
                                                       RECOMMENDATIONS REGARDING
13                   Plaintiff,                        PLAINTIFF’S MOTION FOR FINAL
                                                       APPROVAL OF CLASS AND COLLECTIVE
14            vs.                                      ACTION SETTLEMENT
15    BETTS COMPANY, et al.,
                                                       (Doc. Nos. 21, 25)
16                   Defendants.
17

18

19           On September 11, 2020, Plaintiff Joseph Mar (“Plaintiff”), individually, and on behalf of

20   other members of the general public similarly situated, filed a Motion for Final Approval of Class
21   and Collective Action Settlement. (Doc. No. 21.) This matter was referred to a United States

22   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. (See Doc. No. 11.)

23           On October 26, 2020, the assigned magistrate judge issued findings and recommendations

24   recommending that the Motion for Final Approval of Class and Collective Action Settlement be

25   granted. (Doc. No. 25.) The findings and recommendations were served on all parties and

26   contained notice that objections thereto were due within fourteen (14) days. (Id.) The time for
27   filing objections has passed and no objections have been filed.

28   /////
                                                       1
     Case 1:19-cv-00786-NONE-BAM Document 27 Filed 01/28/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1.      The findings and recommendations dated October 26, 2020 (Doc. No. 25), are

 6   ADOPTED IN FULL;

 7          2.      Plaintiff’s Motion for Final Approval of Class and Collective Action Settlement

 8   (Doc. No. 21) is GRANTED.

 9          3.      The terms of the proposed settlement are found to be fair, adequate, and reasonable

10   and comply with Rule 23(e) of the Federal Rules of Civil Procedure and 29 U.S.C. § 201 et seq.,

11   of the Fair Labor and Standards Act.

12   IT IS SO ORDERED.
13
        Dated:     January 28, 2021
14                                                     UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
